UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                   No. 98-6535
GEORGE WILSON, III, a/k/a Charles
L. Gaston,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                   No. 98-7258
GEORGE WILSON, III, a/k/a Charles
L. Gaston,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-93-461-A)

Submitted: October 30, 1998

Decided: March 22, 1999

Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Remanded in part and dismissed in part by unpublished per curiam
opinion.

_________________________________________________________________
COUNSEL

George Wilson, III, Appellant Pro Se. Gary DiBianco, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In No. 98-6535, George Wilson, III appeals the district court's
order denying his motion filed under 28 U.S.C.A.§ 2255 (West 1994
& Supp. 1998) and orders denying his motions seeking relief under
Fed. R. Civ. P. 60(b), reconsideration, and correction of an illegal
sentence. In No. 98-7258, Wilson appeals the district court order
denying his motion for release pending appeal of the§ 2255 action
and an "appearance hearing for release on condition."

Wilson raises several issues in No. 98-6535, all of which but one
we find meritless. Wilson asserts his counsel was ineffective at sen-
tencing for failing to alert the court to U.S. Sentencing Guidelines
Manual Amend. 484 and to object to the volume of PCP used to
determine his base offense level. Effective November 1, 1993,
Amendment 484 states that for determining the weight of a controlled
substance for sentencing purposes, "[m]ixture or substance does not
include materials that must be separated from the controlled substance
before the controlled substance can be used. Examples of such materi-
als include the fiberglass in a cocaine/fiberglass bonded suitcase,
beeswax in a cocaine/beeswax statue, and waste water from an illicit
laboratory used to manufacture a controlled substance."

The court assigned Wilson a base offense level of 36 based upon
14.1 kilograms of the PCP mixture. See USSG§ 2D1.1(c) (1994).

                    2
Wilson contends that laboratory analysis showed that only a portion
of the entire mixture was actually PCP. The remaining part of the
mixture was ether, which evaporates before the PCP is used. See, e.g.,
United States v. Brown, 921 F.2d 785 (8th Cir. 1990) (cigarettes are
dipped into the PCP-ether mixture; the ether evaporates and the ciga-
rettes are dried and sold). We agree that the entire weight of the PCP
mixture should not have been used to determine Wilson's base
offense level.

In order to support a claim that counsel was ineffective, Appellant
must show: (1) that counsel's performance fell outside a wide range
of reasonable conduct and (2) that counsel's performance prejudiced
the defense to an extent "so serious as to deprive the defendant of a
fair trial, a trial whose result is reliable." Strickland v. Washington,
466 U.S. 668, 687 (1984). The "prejudice" component focuses on the
question of whether counsel's performance rendered"the result of the
trial unreliable or the proceeding fundamentally unfair." Lockhart v.
Fretwell, 506 U.S. 364, 372 (1993).

It is possible that, despite counsel's failure to object to the volume
of PCP used to determine the base offense level, Wilson cannot show
counsel's conduct was prejudicial. A laboratory analysis report pre-
pared on November 24, 1993 disclosed that a sample of the
PCP/ether-mixture contained 4.018 grams of actual PCP. If the per-
centage of actual PCP contained in the sample was applied to the
entire 14.1 kilograms, it will show how much actual PCP was con-
tained in the entire 14.1 kilograms. This may or may not result in a
finding that the base offense level, as determined by the volume of
actual PCP, is the same as the base offense level imposed due to 14.1
kilograms of the PCP/ether mixture. If the result is the same regard-
less of which measurement was used, then Wilson was not prejudiced
by counsel's conduct. We are unable to determine with certainty from
the record before us the size of the sample from which the 4.018
grams was derived or whether the sample was representative of the
entire 14.1 kilogram mixture. We thus cannot determine the actual
quantity of PCP for which Wilson should be held accountable.
Accordingly, we remand to the district court for the purpose of mak-
ing a factual finding regarding how much actual PCP was in the 14.1
kilogram mixture based upon the laboratory analysis report and other
evidence.

                    3
Thus, in No. 98-6535, we remand on the claim that Wilson
received ineffective assistance of counsel at sentencing for his failing
to object to the volume of PCP used to determine Wilson's base
offense level for the court to make the above factual finding. We have
reviewed the remainder of Wilson's claims and find no reversible
error. Accordingly, we deny a certificate of appealability and dismiss
the appeal as to all other issues on the reasoning of the district court.
See United States v. Wilson, No. CR-93-461-A (E.D. Va. July 29,
Sept. 2, Sept. 23, 1997). We grant Wilson's motion to file an erratum.

In No. 98-7258, we have reviewed the record and the district court
order and find no reversible error. Accordingly, we deny a certificate
of appealability and dismiss that appeal on the reasoning of the dis-
trict court. See United States v. Wilson, No. CR-93-461-A (E.D. Va.
July 22, 1998). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

No. 98-6535, REMANDED IN PART, DISMISSED IN PART
No. 98-7258, DISMISSED

                     4